Citation Nr: 1035062	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic brain syndrome (CBS) with headaches due to an 
intracranial infection, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The veteran had military service July 1951 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By that rating action, the RO continued a 30 percent rating to 
the service-connected CBS with headaches due to an intracranial 
infection.  

In June 2009, the Board remanded the increased rating claim on 
appeal to the RO for additional development.  The case has 
returned to the Board for appellate consideration. 

As noted in the Introduction of the June 2009 Board remand, the 
issue of entitlement to an increased compensable rating for left 
ear hearing has been raised by the record but has not been 
adjudicated by the RO.  Thus, this issue is once again REFERRED 
to the RO for appropriate action. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In its June 2009 remand directives, the Board requested that the 
Veteran be afforded VA psychiatric and neurological examinations 
to determine the psychiatric and neurological residuals of the 
Veteran's service-connected CBS with headaches due to an 
intracranial infection.  The examiners were requested, in part, 
to address whether any cognitive impairment was present and, if 
so, if it was related to the service-connected CBS or to non-
service-connected Alzheimer's disease or other dementia.  The 
examiners were also requested to identify all neurological 
residuals of the service-connected CBS with headaches due to 
intracranial infection, such as the presence of any hemiplegia, 
epileptiform seizures, facial nerve paralysis, or any other 
purely neurological disabilities associated with brain trauma.  
(See June 2009 Board remand pages (pgs.) 16, 17)).  A VA 
neuropsychiatric examination was performed in June 2010.  A 
review of that examination report reflects that while the VA 
neuropsychiatric provided a detailed discussion of the Veteran's 
cognitive impairment and its etiological relationship to the 
service-connected CBS, an examination that addressed the 
neurological residuals of the CBS (e.g., hemiplegia, epileptiform 
seizures), as directed by the June 2009 Board remand, was absent  
Id.  

The absence of the requested information constitutes a procedural 
defect requiring a further remand.  38 C.F.R. § 19.9 (2009); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009).  
(Parenthetically, the Board notes that the above-cited regulation 
was amended in September 2008.  However, the new rating criteria 
apply only to "all applications for benefits received by VA on 
or after October 23, 2008."  As VA received the Veteran's 
increased evaluation claim prior to October 23, 2008, the 
regulatory change is not applicable).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
neurological impairment resulting from the 
service-connected chronic brain syndrome.

The following considerations will govern 
the examination:

a. The claims files, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner must 
report receipt and review of these 
materials in any report generated as a 
result of this remand.

b. Any indicated studies should be 
performed.  The examination report must 
provide complete rationale for all opinions 
and must address the following matters:

(a) Identify all neurological residuals of 
the Veteran's CBS with headaches due to 
intracranial infection and specifically 
address whether the Veteran has hemiplegia, 
epileptiform seizures, facial nerve 
paralysis (Diagnostic Codes 8205-8412), or 
any other purely neurological disabilities 
associated with trauma to the brain;

(b) Describe the effects that the Veteran's 
service-connected disability CBS with 
headaches due to an intracranial infection, 
as separated from any other cause of 
headaches, has on his daily activity and 
how the disability impairs him 
functionally.

(c) All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved must 
be included.  If the examiner cannot 
respond to the above-cited inquiries 
without resort to speculation, he or she 
should so state.

3.  The RO/AMC will then review the 
Veteran's claims files and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to any further 
adjudication of the remanded increased 
evaluation claim.

4.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim of 
entitlement to an increased rating for CBS 
with headaches due to an intracranial 
infection, currently evaluated as 30 
percent disabling, must be readjudicated.

The RO/AMC's attention is called to the 
rulings in Butts v. Brown, 5 Vet. App. 532 
(1993)(Holding that one Diagnostic Code may 
be more appropriate than another based on 
such factors as an individual's relevant 
medical history, the current diagnosis and 
demonstrated symptomatology) and Esteban v. 
Brown, 6 Vet. App. 259 (1994) (Holding that 
service connection may be appropriate for 
distinct disabilities resulting from the 
same injury so long as the symptomatology 
for one condition was not "duplicative of 
or overlapping with the symptomatology" of 
the other condition).

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided a Supplemental Statement 
of the Case, which should include a 
discussion of the criteria of Diagnostic 
Codes 8045, 8100, 8205-8412, and 9304, as 
well as any other criteria that are 
appropriate.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). No action is required of the 
Veteran until further notice. However, the Board takes this 
opportunity to advise the Veteran that the conduct of the efforts 
as directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his increased evaluation claim for CBS with 
headaches due to an intracranial infection.  His cooperation in 
VA's efforts to develop this claim including reporting for the 
scheduled VA neurological examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for the scheduled examination may result in the denial of his 
increased evaluation claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


